Order, Supreme Court, New York County, entered on January 13, 1972, unanimously reversed, on the law, and the facte, and the plaintiff’s motion for a protective order granted without prejudice; and the notice for discovery and inspection is vacated on the ground that the documents sought to be discovered are not sufficiently identified to enable the court to make an informative determination as to their relevancy on the issues here involved. (Rios v. Donovan, 21 A D 2d 409, 414.) Appellant shall recover of respondent $30 costs and disbursements of this appeal. Concur—Kupferman, J. P., McNally, Tilzer and Capozzoli, JJ.